Judgment, so far as appealed from, modified by deducting therefrom the following amounts: $.05, error in computation, and $88.02 erroneously allowed as penalty on a void sale, and as so modified affirméd, with, costs to the respondents. All concur. (The portion of the judgment appealed from determines that the city of Jamestown had a tax lien against the mortgaged premises superior to the lien of plaintiff’s mortgage in a mortgage foreclosure action.) Present — Cunningham, Taylor, Dowling, Harris and MeCurn, JJ.